IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-72,801-01




EX PARTE MICKEY RAY MINTER, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. C-372-008862-1072734-A IN THE 372ND DISTRICT COURT
FROM TARRANT COUNTY




           Per curiam.

O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
assault on a public servant and sentenced to ten years’ imprisonment. 
            The trial court issued findings of fact and conclusions of law and recommended that relief
be denied. Based on our review of the record and the trial court’s findings and conclusions, we find
that applicant’s claims that challenge the conviction are without merit. Therefore, we deny relief. 
            Applicant’s claim for pre-sentence jail time credit is dismissed. Ex Parte Ybarra, 149 S.W.3d
147 (Tex. Crim. App. 2004); Ex parte Florence, 319 S.W.3d 695 (Tex. Crim. App. 2010). 
            
Delivered: December 15, 2010
Do not publish